          Case 1:19-cr-00502-GLR Document 63 Filed 07/27/21 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                      *

vs.                                           *       Case No.: 1:19-cr-00502-GLR-1

De'Angelo D. Johnson                          *

                                       *
                                MEMORANDUM AND ORDER



       On October 22, 2019, a grand jury of this court returned a six-count indictment against

Defendant, finding probable cause to support 5 counts of coercive sex trafficking and one count

of drug distribution. (ECF No. 1.)

       After initially consenting to detention, Defendant requested, and was granted, a

detention hearing on November 18, 2020, with the Court finding detention was warranted based

on the risk to the community that would be posed by Defendant’s release. (ECF No. 45.) In so

doing, the Court noted that each of the six counts carried a presumption of detention, and that

detention was justified based on the nature of the offense (involving five alleged victims of

coercive sex trafficking), Defendant’s prior criminal history (which included several convictions

for violent offenses), his poor performance on community supervision (with four prior

violations), the fact that he was on probation at the time of the alleged offenses, and the fact that

the proposed third-party custodian was typically away from the residence due to employment

for twelve hours per day. Id.


       On July 12, 2021, Defendant filed a Motion for Review of Detention Order. (ECF No. 56.)

Defendant argues that changed circumstances as set forth in Section 3142(f) of the Bail Reform

Act now justify his release on conditions of release. Id. The Government his filed its Opposition
          Case 1:19-cr-00502-GLR Document 63 Filed 07/27/21 Page 2 of 4



(ECF No. 61) and Defendant has filed a Reply (ECF No. 62.) The Court finds that no hearing is

necessary. For the reasons set forth more fully below, Defendant’s Motion (ECF No. 56) is

DENIED.

       Pursuant to 18 U.S.C. § 3142(f), a detention hearing may be reopened if the "judicial

officer finds that information exists that was not known to the movant at the time of the

[detention] hearing and that has a material bearing on the issue whether there are conditions of

release that will reasonably assure the appearance of such person as required and the safety of

any other person and the community." Defendant, however, does not point to any material

information that has come to light since his detention hearing so as to justify conditional release.

Rather, Defendant argues that discovery in his case to date (which is not yet concluded) has

failed to uncover information that substantiates some of the original reasons for his detention:

       Although, we cannot provide definitive evidence to rebut the government’s
       claims that Mr. Johnson intimidated victims, wielded a firearm, posted
       advertisements of victims without their permission, and required victims to
       purchase narcotics from him, the defense has conducted a significant
       investigation in the past eight months since the November 18, 2020 detention
       hearing and we have been unable to verify these claims. It has been nineteen
       months since Mr. Johnson’s indictment, and we have no corroboration to any of
       these allegations regarding dangerousness.


(ECF No. 62 at 1-2.) Defendant also points to his “extended period of pretrial detention,” which

will be approximately 31 months by the time of his March, 2022 trial, “based on witness

statements unavailable to the defendant until disclosure of Jenks materials” as another reason

supporting conditional release. (ECF No. 56 at 2-3; ECF No. 62 at 2).

       For its part, the Government emphasizes that this Court’s detention decision was based

(as it must be) on a balancing of the multiple factors set forth in Section 3142(g). (ECF No. 61 at


                                                 2
            Case 1:19-cr-00502-GLR Document 63 Filed 07/27/21 Page 3 of 4



2.) The Government maintains that sufficient evidence supports that Defendant made threats of

physical violence, including one witnessed incident of physical abuse, together with leveraging

the victims’ drug addition to maintain their participating in prosecution for his benefit as

supported by multiple witnesses. Id. Further, the Government argues that Defendant’s length of

detention is not undue, especially given the delays attributable to the COVID-19 pandemic. Id.

at 3-4.

          There are two deficiencies in the Defendant’s argument. First, Section 3142(f) depends

on previously unknown information material to the Court’s detention decision. Here, Defendant

argues that his investigation, and the discovery received to date, call into question the strength

of the Government’s previous proffer as to at least methods of coercion, a contention disputed

by the Government. As Defendant concedes however, he has not yet received Jenks materials

such that the full strength of the Government’s case is not yet established. Moreover, absent

evidence clearly contradicting a substantial and material component of the Government’s

previous proffer and a dearth of other Section 3142(g) factors favoring detention (neither of

which is present here), the Court is not inclined to start weighing each side’s evidence, short

circuiting the discovery and pretrial process otherwise governing the case and invading the

province of the jury.


          Second, Defendant cites United States v. El-Gabrowny, 35 F.3d 63, 65 (2nd Cir. 1994) for the

proposition that pretrial detention is not meant to be indefinite and may, after a untoward

amount of time, require a re-examination of the strength of the Government’s original proffer on

due process grounds. (ECF No. 62 at 2.) Although the Court agrees that such a review can be

appropriate (and should also include an evaluation of the Government’s responsibility, if any, for

the delay), the El-Gabowny Court also noted that the defendant’s projected detention twenty-

                                                    3
         Case 1:19-cr-00502-GLR Document 63 Filed 07/27/21 Page 4 of 4



seven months in that case did not implicate such concerns. Id. Further, there has been no

showing that the Government has played any role in the delay here, which is largely attributed

to the COVID-19 pandemic.

Accordingly, Defendant’s Motion (ECF No. 56) is DENIED.




 7/26/2021
Date                                                J. Mark Coulson
                                                    United States Magistrate Judge




                                               4
